Oliveb, Chief Judge:
This appeal for reappraisement has been submitted for decision on an agreed set of facts, establishing export value, as defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for appraisement of “the seamless steel Dalmine API casing” covered by consular invoices 8634 and 8635 involved herein and showing such statutory value for the said merchandise to be U. S. $240 per metric ton, less 1.97 per centum nondutiable charges. Judgment will be rendered accordingly